DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because they are incomplete because Figures 2K-2N, described in ¶00186, are missing. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. While amending the drawings, the applicants are reminded of not introducing new matter.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of its phrasing “The present disclosure…”.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, for example, the DOI and websites in ¶0027. Applicant is required to delete the embedded hyperlink(s) and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The use of the terms Clontech® at ¶00211 and 10X GENOMICS® at ¶00214, among others, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Figures 2K-2N are described in ¶00186 but are missing from the Drawings. The reference to Figure 1K in ¶0009 is not bolded but the references to the other figure panels are bolded. 
Appropriate correction is required.

The disclosure is objected to because of the following informalities: there are no commas between the items listed in ¶0038. Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 11 is objected to because of the following informalities: it is missing the word “of”; it should read “The method of claim 1, wherein reducing…”. Appropriate correction is required.

Claim Interpretation
Claims 1, 7-8, 11, 13, and 18-19 recite alternative forms.  
	Unless presented otherwise below, only one limitation among those recited will be examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 13 recite “a MYCT1 modulating agent wherein the MYCT1 modulating agent reduces MYCT1 mRNA expression or MYCT1 protein expression or MYCT1 activity”. MPEP 2163 provides that “An invention described solely in terms of its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function.” The instant claims recite an invention “a MYCT modulating agent” solely in terms of its function “wherein the MYCT1 modulating agent reduces MYCT1 mRNA expression or MYCT1 protein expression or MYCT1 activity”. 
The Specification ¶00136 gives examples of “MYCT1 inhibiting agent” that can be a small molecule inhibitor of MYCT1, an MYCT1 blocking antibody, MYCT1 antagonist, or MYCT1 shRNA/siRNA”; these are only potential examples or embodiments and “a MYCT1 modulating agent” for an artisan could also include a protein, a DNA, an RNA, DNA and RNA hybrid, or an organic or inorganic compound. Each of these molecules is distinct and structurally and functionally different in that they work differently by binding to different molecules. Additionally, the term “agent” not only includes man-made products but also natural products, which is an ineligible subject matter under 35 U.S.C. 101. There are potentially many agents that can modulate MYCT1 mRNA expression or MYCT1 protein expression or MYCT1 activity. Furthermore, the specification provides at ¶00158 that A modulator of MYCT1 may directly or indirectly downregulate MYCT1. Furthermore, the instant specification discloses at ¶00157 that a modulator of MYCT1 may directly or indirectly downregulate MYCT1. This further broadens the scope of MYCT1 inhibiting agents. For example, something that indirectly downregulates MYCT1 can include many things that modulate an upstream regulator of MYCT1 (e.g., a MYC inhibitor). 

	MPEP 2163 further provides: 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.
	Next, then, it is determined whether a representative number of species have been sufficiently described by relevant identifying characteristics (i.e. other than target gene), specific features and functional attributes that would distinguish different members of the claimed genus. In the instant case, the only identifying characteristic is that the agent modulates MYCT1. Such a functional limitation cannot be an identifying characteristic for the claimed diverse genus of molecules since review of the specification and especially the examples and figures demonstrates that Applicant has used only MYCT1-targeting siRNA-peptide nanoparticles and MYCT1 KO or Cdh5-Cre;MYCT1f/f mice to modulate MYCT1 expression; the specification does not describe the complete structure of a representative number of species of the large genus of “MYCT1 modulating agents”. Further, claims to “a MYC modulating agent” have broad interpretation as described above, but the specification does not teach a common core structure that is responsible for modulating MYCT1.
	The invention of Claims 2-12 and 14-20 require the use of the inventions of Claims 1 and 13 but do not remedy the issues and therefore are likewise rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  
	Applicant’s attention is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, "Written Description" Requirement (MPEP2163).
	In conclusion, Applicant’s disclosure is not deemed sufficient to reasonably convey to one skilled in the art that Applicant was in possession of the claimed broad genus at the time the application was filed. Thus it is concluded that the written description requirement is not satisfied for the claimed genus.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the method of claim 4" in the preamble. Because this is self-referential, there is insufficient antecedent basis for this limitation in the claim and it is not clear which claim this claim further limits. Since the dependency of Claim 4 is unclear, it  will not be examined.

Claims 8-9, 12, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 8 and 19, the phrase "for example" or “e.g.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
In this case, the claims recite “(e.g., anti-PD-1)” but the specification does not provide guidance on how to interpret “e.g.”. Claims 9, 12, and 20 are rejected because they depend on Claims 8 and 19 and do not remedy the issues.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-10, 13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Han et al. 2019 (Cancer Cell 36:483–497, “Han”) in view of Wu 2016 (J. Cell. Mol. Med. 20(3):471-481, “Wu”). 
Han teaches small molecule MYC inhibitors, which suppress tumor growth and enhance immunotherapy, to be used as (§Summary) possible anticancer therapeutic agents. Han demonstrates the effects in mouse models. Since a MYCT1 modulating agent as defined in the instant Specification includes a modulator that indirectly inhibits MYCT1, Han’s small molecule MYC inhibitors meet this definition. 
The inhibitors of Han sensitized otherwise refractory tumors to immune checkpoint blockade (§Discussion ¶2), showed pharmacodynamic evidence of 361 engaging MYC in tumor tissue (§361 Shows Favorable Pharmacokinetics and Inhibits MYC-Driven Tumor Growth In Vivo), and reduced tumor growth in mice (Fig. S1M); anti-PD1 therapy enhanced compound efficacy in mice (Fig. 5). Han observed (§361 modulates the tumor immune microenvironment and enhances anti-PD1 immunotherapy ¶1) the small molecule c-MYC inhibitors enhanced tumor infiltration of CD3+ T cells …and an increase in CD3+CD4+ and CD3+CD8+ T cells, interferon g (IFN-g)-expressing CD4+ and CD8+ T cells, tumor necrosis factor alpha-expressing CD8+ cells, dendritic cells, and natural killer (NK) cells.
Han does not explicitly teach that the MYC inhibitors inhibit MYCT1. 
However, Wu teaches about MYCT1’s position in the MYC pathway: (§Introduction ¶2) that MYCT1 [is] a direct target gene of [oncogene] c-MYC and (§Characterization of MYCT1 protein) that overexpression of c-MYC increased MYCT1 promoter activity to about threefold in HEK293T cells (Fig. 1C)…consistent with the previous study that c-MYC binds to the promoter of MYCT1 and regulates its expression. Since MYCT1 is in the same pathway as and directly downstream of MYC, inhibitors of MYC will also inhibit MYCT1 expression. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the small molecule inhibitors of Han (i.e., “a MYCT1 modulating agent”) with the teachings of Wu to formulate a composition for treating cancer that reduces MYCT1 mRNA expression, MYCT1 protein expression, and MYCT1 activity, to reduce tumor angiogenesis and/or increase tumor immune response, thereby devising instant Claims 1 and 13 “A method of treating a tumor or cancer in a subject in need thereof [or] A method of regulating tumor angiogenesis and/or increasing anti-tumor immunity in a subject having a tumor or cancer, the method comprising: administering to the subject a therapeutically effective amount of a composition comprising a MYCT1 modulating agent, wherein the MYCT1 modulating agent reduces MYCT1 mRNA expression or MYCT1 protein expression or MYCT1 activity thereby reducing tumor angiogenesis and/or increasing tumor immune response”; the limitations of Claims 6 “wherein tumor growth is reduced or prevented”; 7 and 18 “wherein tumor associated angiogenesis is reduced or prevented, endothelial cell high endothelial venules formation is increased, cytotoxic T cell tumor infiltration is increased, and/or inflammatory M1 macrophage polarization is increased”; 8 and 19 “further comprising: administering an immunotherapy (e.g., anti-PD-1) and, optionally, VEGF targeted therapy”; 9 “wherein the amount of an MYCT1 modulating agent and immunotherapy is an amount effective to reduce or prevent exhaustion of the infiltrating cytotoxic T lymphocytes (CTLs)”; and 10 “wherein the subject has improved antitumor drug delivery and enhanced antitumor immunity”. One would have been motivated to do so with a reasonable expectation of success because MYCT1 is a direct target of c-MYC which has a well-established role as an oncogene that is (Wu §Introduction ¶1) often associate[d] with aggressive and poorly differentiated tumours, and because Wu showed that (§MYCT1 affects tumour cell viability and cell migration) MYCT1 promotes cell migration, (§MYCT1 affects tumour cell viability and cell migration) that MYCT1 might participate in tumorigenesis, and (§Discussion ¶6) that MYCT1 [is] highly expressed in multiple types of tumour-associated endothelial cells.  

Claim(s) 1-2, 6-10, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Han and Wu, and in further view of Aguadé-Gorgorió 2019 (15 June 2019 EHA24 Poster Abstract, referred to as “Aguadé”).
Han teaches small molecule MYC inhibitors, which suppress tumor growth and enhance immunotherapy, to be used as (§Summary) possible anticancer therapeutic agents. Han demonstrates the effects in mouse models. Since a MYCT1 modulating agent as defined in the instant Specification includes a modulator that indirectly inhibits MYCT1, Han’s small molecule MYC inhibitors meet this definition. 
The inhibitors of Han sensitized otherwise refractory tumors to immune checkpoint blockade (§Discussion ¶2), showed pharmacodynamic evidence of 361 engaging MYC in tumor tissue (§361 Shows Favorable Pharmacokinetics and Inhibits MYC-Driven Tumor Growth In Vivo), and reduced tumor growth in mice (Fig. S1M); anti-PD1 therapy enhanced compound efficacy in mice (Fig. 5). Han observed (§361 modulates the tumor immune microenvironment and enhances anti-PD1 immunotherapy ¶1) the small molecule c-MYC inhibitors enhanced tumor infiltration of CD3+ T cells …and an increase in CD3+CD4+ and CD3+CD8+ T cells, interferon g (IFN-g)-expressing CD4+ and CD8+ T cells, tumor necrosis factor alpha-expressing CD8+ cells, dendritic cells, and natural killer (NK) cells.
Han does not explicitly teach that the MYC inhibitors inhibit MYCT1. 
However, Wu teaches about MYCT1’s position in the MYC pathway: (§Introduction ¶2) that MYCT1 [is] a direct target gene of [oncogene] c-MYC and (§Characterization of MYCT1 protein) that overexpression of c-MYC increased MYCT1 promoter activity to about threefold in HEK293T cells (Fig. 1C)…consistent with the previous study that c-MYC binds to the promoter of MYCT1 and regulates its expression. Since MYCT1 is in the same pathway as and directly downstream of MYC, inhibitors of MYC will also inhibit MYCT1 expression. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the small molecule inhibitors of Han (i.e., “a MYCT1 modulating agent”) with the teachings of Wu to formulate a composition for treating cancer that reduces MYCT1 mRNA expression, MYCT1 protein expression, and MYCT1 activity, to reduce tumor angiogenesis and/or increase tumor immune response, thereby devising instant Claims 1 and 13 “A method of treating a tumor or cancer in a subject in need thereof [or] A method of regulating tumor angiogenesis and/or increasing anti-tumor immunity in a subject having a tumor or cancer, the method comprising: administering to the subject a therapeutically effective amount of a composition comprising a MYCT1 modulating agent, wherein the MYCT1 modulating agent reduces MYCT1 mRNA expression or MYCT1 protein expression or MYCT1 activity thereby reducing tumor angiogenesis and/or increasing tumor immune response”; the limitations of Claims 6 “wherein tumor growth is reduced or prevented”; 7 and 18 “wherein tumor associated angiogenesis is reduced or prevented, endothelial cell high endothelial venules formation is increased, cytotoxic T cell tumor infiltration is increased, and/or inflammatory M1 macrophage polarization is increased”; 8 and 19 “further comprising: administering an immunotherapy (e.g., anti-PD-1) and, optionally, VEGF targeted therapy”; 9 “wherein the amount of an MYCT1 modulating agent and immunotherapy is an amount effective to reduce or prevent exhaustion of the infiltrating cytotoxic T lymphocytes (CTLs)”; and 10 “wherein the subject has improved antitumor drug delivery and enhanced antitumor immunity”. One would have been motivated to do so with a reasonable expectation of success because MYCT1 is a direct target of c-MYC which has a well-established role as an oncogene that is (Wu §Introduction ¶1) often associate[d] with aggressive and poorly differentiated tumours, and because Wu showed that (§MYCT1 affects tumour cell viability and cell migration) MYCT1 promotes cell migration, (§MYCT1 affects tumour cell viability and cell migration) that MYCT1 might participate in tumorigenesis, and (§Discussion ¶6) that MYCT1 [is] highly expressed in multiple types of tumour-associated endothelial cells.
Han and Wu do not teach “wherein the MYCT1 modulating agent is selected from one or more of a small molecule inhibitor of MYCT1, an antagonist anti-MYCT1, MYCT1 antagonist peptide, or MYCT1 shRNA/siRNA specific for MYCT1 mRNA”.
However, Aguadé teaches an shRNA directed to MYCT1. §Methods describes a MYCT1 modulating agent, namely a lentiviral vector-transduced MYCT1 shRNA knockdown (i.e., “a composition comprising a MYCT1 modulating agent, wherein the MYCT1 modulating agent reduces MYCT1 mRNA expression or MYCT1 protein expression or MYCT1 activity”) in human fetal liver HSPCs. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the MYCT1 modulating agent of Han and Wu with the shRNA of Aguadé to improve the initial formulation (i.e., from the instant claims “one or more of a … MYCT1 shRNA/siRNA specific for MYCT1 mRNA”) and to use the improved formulation containing shRNA to address the limitations of Claims 6-10 and 18-19. One would have been motivated to do so with a reasonable expectation of success because both Wu (as described above) and Aguadé demonstrate a role for MYCT1 in cell migration: (§Results) Aguadé’s analysis of public databases of gene co-regulation and KEGG pathway analysis revealed a significant association of MYCT1 with genes involved in cell-cell and cell-ECM adhesion and trans-endothelial migration; cell migration is known part of the metastasis cascade. 

Claim(s) 1, 3, 6-10, 13, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Han and Wu, and further in view of Shifrut 2018 (Cell 175:1958–1971, “Shifrut”) and of Gaj 2017 (Science Advances 3:eaar395, “Gaj”).
Han teaches small molecule MYC inhibitors, which suppress tumor growth and enhance immunotherapy, to be used as (§Summary) possible anticancer therapeutic agents. Han demonstrates the effects in mouse models. Since a MYCT1 modulating agent as defined in the instant Specification includes a modulator that indirectly inhibits MYCT1, Han’s small molecule MYC inhibitors meet this definition. 
The inhibitors of Han sensitized otherwise refractory tumors to immune checkpoint blockade (§Discussion ¶2), showed pharmacodynamic evidence of 361 engaging MYC in tumor tissue (§361 Shows Favorable Pharmacokinetics and Inhibits MYC-Driven Tumor Growth In Vivo), and reduced tumor growth in mice (Fig. S1M); anti-PD1 therapy enhanced compound efficacy in mice (Fig. 5). Han observed (§361 modulates the tumor immune microenvironment and enhances anti-PD1 immunotherapy ¶1) the small molecule c-MYC inhibitors enhanced tumor infiltration of CD3+ T cells …and an increase in CD3+CD4+ and CD3+CD8+ T cells, interferon g (IFN-g)-expressing CD4+ and CD8+ T cells, tumor necrosis factor alpha-expressing CD8+ cells, dendritic cells, and natural killer (NK) cells.
Han does not explicitly teach that the MYC inhibitors inhibit MYCT1. 
However, Wu teaches about MYCT1’s position in the MYC pathway: (§Introduction ¶2) that MYCT1 [is] a direct target gene of [oncogene] c-MYC and (§Characterization of MYCT1 protein) that overexpression of c-MYC increased MYCT1 promoter activity to about threefold in HEK293T cells (Fig. 1C)…consistent with the previous study that c-MYC binds to the promoter of MYCT1 and regulates its expression. Since MYCT1 is in the same pathway as and directly downstream of MYC, inhibitors of MYC will also inhibit MYCT1 expression. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the small molecule inhibitors of Han (i.e., “a MYCT1 modulating agent”) with the teachings of Wu to formulate a composition for treating cancer that reduces MYCT1 mRNA expression, MYCT1 protein expression, and MYCT1 activity, to reduce tumor angiogenesis and/or increase tumor immune response, thereby devising instant Claims 1 and 13 “A method of treating a tumor or cancer in a subject in need thereof [or] A method of regulating tumor angiogenesis and/or increasing anti-tumor immunity in a subject having a tumor or cancer, the method comprising: administering to the subject a therapeutically effective amount of a composition comprising a MYCT1 modulating agent, wherein the MYCT1 modulating agent reduces MYCT1 mRNA expression or MYCT1 protein expression or MYCT1 activity thereby reducing tumor angiogenesis and/or increasing tumor immune response”; the limitations of Claims 6 “wherein tumor growth is reduced or prevented”; 7 and 18 “wherein tumor associated angiogenesis is reduced or prevented, endothelial cell high endothelial venules formation is increased, cytotoxic T cell tumor infiltration is increased, and/or inflammatory M1 macrophage polarization is increased”; 8 and 19 “further comprising: administering an immunotherapy (e.g., anti-PD-1) and, optionally, VEGF targeted therapy”; 9 “wherein the amount of an MYCT1 modulating agent and immunotherapy is an amount effective to reduce or prevent exhaustion of the infiltrating cytotoxic T lymphocytes (CTLs)”; and 10 “wherein the subject has improved antitumor drug delivery and enhanced antitumor immunity”. One would have been motivated to do so with a reasonable expectation of success because MYCT1 is a direct target of c-MYC which has a well-established role as an oncogene that is (Wu §Introduction ¶1) often associate[d] with aggressive and poorly differentiated tumours, and because Wu showed that (§MYCT1 affects tumour cell viability and cell migration) MYCT1 promotes cell migration, (§MYCT1 affects tumour cell viability and cell migration) that MYCT1 might participate in tumorigenesis, and (§Discussion ¶6) that MYCT1 [is] highly expressed in multiple types of tumour-associated endothelial cells. 
Han and Wu do not teach “wherein the MYCT1 modulating agent decreases expression of MYCT1 by editing the promoter or peptide encoding nucleic acids at the MYCT1 gene locus in a cell of the subject”.
However, Shifrut teaches a genome-wide CRISPR-Cas9 screen to identify key regulators of immune function in primary human T cells. MYCT1 was among the genes targeted for knockout by this assay (see Shifrut Table S3; e.g., p. 646). A lentivirus was used to transduce the MYCT1-targeting sgRNA and the Cas9 protein into the human T cells (i.e., “editing the promoter or peptide encoding nucleic acids at the … gene locus”). 
Shifrut teaches this method in cells and does not teach this method “in a cell of the subject”. 
However, Gaj teaches that CRISPR-Cas9 knockouts may be translated to living organisms: Gaj teaches a method of using CRISPR-Cas9 to downregulate gene function in living ALS mice (i.e., “editing the promoter or peptide encoding nucleic acids at the … gene locus in a cell of the subject”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the MYCT1 modulating agent of Han and Wu with the MYCT1-targeting sgRNA of Shifrut and the in vivo CRISPR method of Gaj to formulate "a method of treating a tumor or cancer in a subject in need thereof, the method comprising: administering to the subject a therapeutically effective amount of a composition comprising a MYCT1 modulating agent, wherein the MYCT1 modulating agent decreases expression of MYCT1 by editing the promoter or peptide encoding nucleic acids at the MYCT1 gene locus in a cell of the subject, thereby reducing tumor angiogenesis and/or increasing tumor immune response” (i.e., the limitations of Claims 3 and 15) and to use the improved formulation containing sgRNA to address the limitations of Claims 6-10 and 18-19. One would have been motivated to do so because MYCT1 is a well-known cancer target in the c-MYC pathway and Shifrut teaches (§Introduction ¶1) that some patients do not respond to available immunotherapies and (§Introduction ¶2) an expanded set of targets would offer additional therapeutic opportunities … gene targets that influence a T cell’s ability to overcome immunosuppressive tumor microenvironments could extend the reach of adoptive cell therapies to solid tumors. Han has shown that inhibiting c-MYC, which is directly upstream of MYCT1, positively affects CD8+ T cells, so expanding to another member of the pathway (i.e., MYCT1) could offer benefits to a set of refractory cancers. A CRISPR-Cas9-based gene therapy based on such a target would be able to reach many areas of the body. 

Claims 11-12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han and Wu, Shifrut, and Gaj as applied to claims 1, 3, 6-11, 13, 15, and 18-19 above, and further in view of Masiero 2013 (Cancer Cell 24:229–241, “Masiero”).
Claims 1, 3, 6-10, 13, 15, and 18-19 are rejected based on the teachings of Han, Wu, Shifrut, and Gaj, drawn to decreasing expression of MYCT1 by editing the promoter or peptide encoding nucleic acids at the MYCT1 gene locus in a cell of the subject in order to treat cancer, as discussed above. Han has taught that anti-PD1 therapy enhanced compound efficacy in mice (Fig. 5).
Han, Wu, Shifrut, and Gaj do not teach applying that treatment specifically (Claim 16) “wherein the cell is an endothelial cell” or (Claim 11) “wherein reducing or preventing MYCT1 expression or activity in the endothelium of the subject promotes an immunostimulatory microenvironment by enhancing CTLs infiltration and preventing CTLs apoptosis; contributes to an immunostimulatory microenvironment; leads to an anti-tumor microenvironment; and/or promotes endothelial regulation of tumor immunity”. Han, Wu, Shifrut, and Gaj do not teach the limitations Claims 12 and 20 “wherein combined vascular and immune control provides synergistic anti-tumor activity”.
However, Masiero teaches about a Primary Tumor Angiogenesis Signature. Table 1 of Masiero teaches that MYCT1 overexpression is one of the top 20 genes of the common angiogenesis signature. Masiero further teaches (§The Angiogenesis Core Signature Is Regulated by DLL4 In Vitro ¶1) that endothelial cells express the signature. Masiero also teaches (§Generation of a Common Angiogenesis Core Signature and Analysis of Its Modulation by Anti-VEGF and Anti-Notch Treatments In Vivo ¶2) that Acute treatment with the anti-VEGF antibody bevacizumab caused a strong downregulation of the overexpressed signature including MYCT1 (Fig. 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the method of treating cancer by downregulating expression of MYCT1 by editing its promoter of Han, Wu, Shifrut, and Gaj with the teaching about endothelial cells expressing the angiogenesis signature of Masiero to target endothelium specifically (i.e., Claims 16 “wherein the cell is an endothelial cell” and 11 “wherein reducing or preventing MYCT1 expression or activity in the endothelium of the subject promotes an immunostimulatory microenvironment by enhancing CTLs infiltration and preventing CTLs apoptosis; contributes to an immunostimulatory microenvironment; leads to an anti-tumor microenvironment; and/or promotes endothelial regulation of tumor immunity”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the MYCT1 modulating agent of Han, Wu, Shifrut, and Gaj with the anti-VEGF antibody bevacizumab that downregulated the angiogenesis signature of Masiero (i.e., the limitation of Claims 12 and 20 “wherein combined vascular and immune control provides synergistic anti-tumor activity”). One would have been motivated to make these combinations with a reasonable expectation of success because Masiero teaches at (§Discussion ¶2) that this signature [i.e., the angiogenesis signature] might represent a core program in tumor angiogenesis/vasculature whose expression is unrelated to the cancer type or proangiogenic stimulus...Confirmation would offer future targets for therapy that might be less sensitive to interindividual variability. Indirect validation of the involvement of these genes in tumor angiogenesis was also indicated by their altered expression in antiangiogenesis therapeutic tumor models.

Claim(s) 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Han, Wu, and Aguadé as applied to claims 1-2, 6-10, 13-14, and 18-19 above, further in view of Tang et al. 2019 (PNAS 116(6):2300-2305, published 5 February 2019, “Tang”) and further in view of Masiero. 
Claims 1-2, 6-10, 13-14, and 18-19 are rejected based on the teachings of Han, Wu, and Aguadé, drawn to MYCT1 modulating agents that treat cancer, as discussed above.
Han, Wu, and Aguadé do not teach the limitations of Claims 5 or 17 “wherein the composition includes a targeting motif which selectively modulates MYCT1 in endothelial cells of the subject”.
However, Tang teaches a peptide motif that binds to certain endothelial vessels. §Abstract and Fig. 1) show that the peptide motif binds selectively to blood vessels in the brain in vivo.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the shRNA-containing MYCT1 modulating agent of Han, Wu, and Aguadé with the endothelial junction vascular-targeting motif of Tang to formulate a MYCT1 modulating agent embodying the limitation of Claims 5 and 17, i.e., “which selectively modulates MYCT1 in endothelial cells of the subject”. One would have been motivated to do so with a reasonable expectation of success because Table 1 of Masiero teaches that MYCT1 overexpression is one of the top 20 genes of the common angiogenesis signature and, at (§The Angiogenesis Core Signature Is Regulated by DLL4 In Vitro ¶1), that endothelial cells express the signature, and further because Tang teaches that (§Abstract) endothelial heterogeneity has important implications in health and disease and that such an invention (§Results & Discussion, final ¶) may serve as a theranostic developmental drug lead for translational applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTHIE S ARIETI whose telephone number is (571)272-1293. The examiner can normally be reached M-Th 8:30AM-4PM, alternate Fridays 8:30AM-4PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram R Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RUTHIE S ARIETI
Examiner
Art Unit 1635



/RUTHIE S ARIETI/Examiner, Art Unit 1635                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635